      CASE 0:19-cv-02521-DSD-KMM Document 32 Filed 04/24/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Latreka Jones,                                                 Case No. 0:19-cv-02521-DSD-KMM

                        Plaintiff,

v.
                                                                         ORDER
Capella University, et al.,

                         Defendants.


        This matter is before the Court on Latreka Jones’s January 27, 2020 letter. [Pl.’s Letter,
ECF No. 17.] Ms. Jones, who is currently representing herself, alleges that Capella University
and the other defendants wrongfully prevented her from completing her studies and earning a
degree. [Compl., ECF No. 1.] In her January 27th letter, she asks the Court to appoint an attorney
to represent her in this case. [Pl.’s Letter at 1, 3.]

        The Court is sympathetic to the concerns Ms. Jones has raised in her letter, including
financial hardship and other difficulties she has faced in her life. However, unfortunately for
Ms. Jones, unlike in criminal cases where the Sixth Amendment guarantees an individual the
right to legal representation, there is no comparable right to appointment of counsel in a civil
case like this one. See, e.g., Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006)
(“There is no constitutional or statutory right to appointed counsel in civil cases.”). “[I]n its
discretion, a court may appoint counsel to represent an indigent [plaintiff] in a civil case.” Allen
v. Reid, Case No. 15-cv-1905 (WMW/SER), 2016 WL 3136859, at *8 (D. Minn. June 3, 2016)
(citing Phillips, 437 F.3d at 794). Courts consider “‘whether the nature of the litigation is such
that plaintiff as well as the court will benefit from the appointment of counsel.’” Id. (quoting
Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1005 (8th Cir. 1984)). There are several
factors that inform the Court’s exercise of its discretion, including: “‘the factual complexity of
the issues, the ability of the indigent person to investigate the facts, the existence of conflicting
testimony, the ability of the indigent person to present the claims, and the complexity of the legal
arguments.’” Id. (quoting Phillips, 437 F.3d at 794).

        Having reviewed the entire record in this case, the Court concludes that appointment of
counsel is not warranted at this time. The factual and legal issues in this case do not appear to be
terribly complex. We are not yet at a stage where conflicting testimony exists and skillful

                                                     1
      CASE 0:19-cv-02521-DSD-KMM Document 32 Filed 04/24/20 Page 2 of 3



questioning of counsel would be of great importance. There is no indication that Ms. Jones is
incapable of investigating the facts, and through her written submissions, she has demonstrated
that she is effective in presenting her claims. For these reasons, her request for appointment of
counsel is denied without prejudice. If the circumstances change as the litigation progresses,
Ms. Jones may later renew her request for appointment of counsel.

        Despite the Court’s conclusion that appointment of counsel is not warranted in this case,
the Court will, by separate letter, refer Ms. Jones to the Federal Bar Association’s Pro Se Project.
As explained in more detail in the letter, the Pro Se Project is a program administered by the
FBA that attempts to connect unrepresented litigants with a volunteer attorney whom they may
consult regarding their cases. Although these volunteer attorneys sometimes agree to represent
parties, the Project does not guarantee that an attorney will be willing to represent any pro se
litigant. If Ms. Jones wishes to participate in the Pro Se Project, she must promptly follow the
instructions provided in the separate letter and contact Tiffany Sanders, the Pro Se Project
Coordinator.

        The Court notes that Defendants have filed a motion to dismiss Ms. Jones’s Complaint
and Ms. Jones has filed a response. The Defendants have not yet filed a reply memorandum.
Because the motion to dismiss will be handled by the Honorable David S. Doty, the undersigned
has discussed Ms. Jones’s letter request and the Court’s intention to refer Ms. Jones to the Pro Se
Project so that she may consult with a volunteer lawyer with Judge Doty. Judge Doty and the
undersigned Magistrate Judge agree that this case should be temporarily stayed for a period of 45
days while the Pro Se Project attempts to connect Ms. Jones with a volunteer lawyer for a
consultation. After 45 days, the undersigned will issue an appropriate Order regarding the next
steps in the litigation.

        Accordingly, IT IS HEREBY ORDERED THAT:

        1. Ms. Jones’s letter request for appointment of counsel [ECF No. 17] is DENIED
            WTIHOUT PREJUDICE; and

        2. This matter is stayed for a period of 45 days so that Ms. Jones may attempt to consult
            with a volunteer attorney through the FBA’s Pro Se Project. On Monday, June 8,
            2020, at the latest, the Court will revisit this matter to determine the appropriate next
            steps and communicate any case-management decisions to the parties.

Date: April 24, 2020



                                                  2
CASE 0:19-cv-02521-DSD-KMM Document 32 Filed 04/24/20 Page 3 of 3



                                          s/Katherine Menendez
                                         Katherine Menendez
                                         United States Magistrate Judge




                               3
